October 25, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals

               IN THE INTEREST OF S.L.M. AKA B.G.A.A., A CHILD

NO. 14-11-00578-CV

                                 ____________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 7, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED. We further order that each party shall
pay its costs incurred by reason of this appeal.
       We further order this decision certified below for observance.
       We further order the mandate be issued immediately.